 1                                                 The Honorable
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                        UNITED STATES DISTRICT COURT
13                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   VULCAN INC.,                         NO. 2:21-cv-00336-
16
17                   Plaintiff,           ORDER GRANTING
18                                        STIPULATED MOTION TO STAY
19         v.                             PROCEEDINGS
20
21   ZURICH AMERICAN INSURANCE
22   COMPANY, INTERSTATE FIRE &
23   CASUALTY COMPANY, LLOYD S OF
24   LONDON SYNDICATE 1886 (QBE LEAD),
25   EVEREST INDEMNITY INSURANCE
26   COMPANY, ARCH SPECIALTY
27   INSURANCE COMPANY, ENDURANCE
28   AMERICAN SPECIALTY INSURANCE
29   COMPANY, CONTINENTAL CASUALTY
30   COMPANY, LLOYD S OF LONDON
31   SYNDICATE 2003 (XLC LEAD),
32   WESTPORT INSURANCE
33   CORPORATION, GREAT LAKES
34   INSURANCE SE, INTERNATIONAL
35   INSURANCE COMPANY OF HANNOVER
36   SE, EVANSTON INSURANCE COMPANY,
37   LLOYD S OF LONDON SYNDICATE 1686
38   (AXS LEAD), PARTNER RE IRELAND
39   INSURANCE DAC, LLOYD S OF
40   LONDON SYNDICATE 0382 (HDU LEAD),
41   LLOYD S OF LONDON SYNDICATE 1414
42   (ASC LEAD),
43
44                   Defendants.
45


     ORDER ON STIPULATED MOTION TO STAY
     PROCEEDINGS - 1
 1          The Court has considered the parties Stipulated Motion to Stay Proceedings in this action,
 2
 3   and for good cause shown,
 4
 5          IT IS HEREBY ORDERED that this action is stayed until August 26, 2021. The parties
 6
 7   shall submit to the Court a joint status report on or before August 26, 2021. Vulcan shall file an
 8
 9   Amended Complaint within ten (10) business days of the stay being lifted, obviating the need for
10
11   the Defendant Insurers to respond to the current iteration of the Complaint.
12
13          DATED this 28th day of May, 2021.
14
15                                                ________________________________
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     ORDER ON STIPULATED MOTION TO STAY
     PROCEEDINGS - 2
